—In a proceeding pursuant to Mental Hygiene Law § 9.35 for a rehearing and a review of a retention order of the Supreme Court, Orange County (Berry, J.), the petitioner appeals from an order of the same court (DeRosa, J.), dated March 19, 1999, which, upon rehearing and review, inter alia, dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The underlying retention order expired by its own terms, at the latest, on July 29, 1999. Thus, any determination by this Court will not affect the rights of the parties to this proceeding, and the matter does not otherwise warrant invoking an exception to the mootness doctrine (see, Matter of Richard S., 242 AD2d 575). O’Brien, J. P., Santucci, Friedmann and Florio, JJ., concur.